ELECTRONIC RECORD                               PD-0842-15

                                                                                       S¥3-/$
COA #     05-13-00752-CR                         OFFENSE:        2.02


          George Contreras v. The State of
STYLE:    Texas                                  COUNTY:         Dallas

COA DISPOSITION:      AFFIRM                     TRIAL COURT: 282nd Judicial District Court


DATE: 06/08/2015                 Publish: NO     TC CASE #:      F-1231118-S




                        IN THE COURT OF CRIMINAL APPEALS


         George Contreras v. The State of
STYLE:   Texas    /                                   CCA#:       PD-0842-15
                                      Petition        CCA Disposition: ^T^**^
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      ///of/i>-0{y                               SIGNED:                          PC:

JUDGE:        tM C(aAM^-                              PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                               ELECTRONIC RECORD